21 N.Y.2d 941 (1968)
Brigham Park Cooperative Apartments Section No. 2, Inc., Respondent,
v.
Milton Krauss, Appellant.
Court of Appeals of the State of New York.
Submitted January 18, 1968.
Decided April 4, 1968.
Harry Dubin for appellant.
Martin E. Hecht for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, without costs. No showing has been made that plaintiff has exercised unreasonable discrimination in breach of the implied obligation in any contract to exercise good faith in taking action against defendant. No opinion.